The decree herein will be affirmed, for the reasons stated in the opinion filed in the court below by Vice-Chancellor Bigelow.
We find it unnecessary to determine that four months' delay in seeking the approval of the board of public utility commissioners of the sale of such franchises would, under any and all circumstances, render the sale void. We express no opinion as to this. Nor is it necessary to review the holding below that "money in court or in the hands of an officer," and "money due on a judgment," are exempt from attachment.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None.